IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-41481
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

TONY LEWIS DAVIS,

                                               Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 4:99-CR-30-ALL
                         --------------------
                             March 5, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges:

PER CURIAM:*

           The Federal Public Defender appointed to represent Tony

Lewis Davis has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).              Davis

has received a copy of counsel’s motion and brief but has not filed

a response.     Our independent review of the brief and the record

discloses no nonfrivolous issue. Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.            5TH Cir. R.

42.2.


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.